DETAILED ACTION
This action is responsive to the Amendments and Remarks received 01/19/2021 in which no claims are cancelled, claims 1, 5–12, and 14–20 are amended, and claim 21 is added as a new claim.
Response to Arguments
The objections to the claims with withdrawn in view of the amendments.  Remarks, 6.
On pages 6–8 of the Remarks, Applicant contends Kato does not teach or suggest the feature of the display being rotatable about a point of rotation.  Examiner disagrees according to the new grounds of rejection set forth in the 35 U.S.C. 103 rejection, infra.  Particularly, Examiner relies on Kato’s ¶ 0238 and Fig. 21, Elements 11 and 52, which teach the support arm 13a rotates display element 11 vertically about pivot point 52, which is attached to a motor.  Examiner finds, consistent with Kato’s paragraph [0036], that the particular arrangements illustrated and described in Kato are non-limiting and that in view of Kato’s teachings regarding the rotatable pivot point actuated by a motor and the desirability to have an automated function to remove the display from the field of view of the user, Applicant’s configuration would have been obvious to the skilled artisan.
Other claims are not argued separately.  Remarks, 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 1–16 and 19–21 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 2006/0119539 A1) and Kamata (US 2018/0110581).
Regarding claim 1, the combination of Kato and Kamata teaches or suggests visualization device (1), for transferring images of a microscopy device (100) (Kato does not appear to disclose the HMD can be used for microsurgery; However, Kamata, ¶ 0006:  teaches surgery performed using a microscope; Kamata, ¶ 0063:  teaches the microscope’s display can be realized using a head-mounted display (HMD)), comprising: a supporting device (2) for arranging the visualization device (1) on the head of a user (Kato, Title: teaches a head-mounted display; Kato, Fig. 16:  illustrates that supporting structure holds the display on the head of a user), at least one mounting device (3) for mounting at least one optical display device (4) about a point of rotation on the supporting device (2) (Kato, ¶ 0238 and Fig. 21, Elements 11 and 52:  teaches the support arm 13a rotates display element 11 about pivot point 52, which is attached to a motor; see also Kato, ¶ 0217 and Fig. 16, Elements 11 and 13a:  teaching the support arm 13a rotates display element 11), wherein there is at least one drive device (5) via which the at least one optical display device (4) on the at least one mounting device (3) is rotatable about the point of rotation between an operating position (B) and a rest position (R), such that the at least one optical display device (4) can be fixed in the operating position (B) in the field of view of the user and, in the rest position (R) outside of the field of view of the user, characterized in that the drive device (5) is attached in a region outside of the point of rotation of the mounting device (3) on the at least one display device (4) (Kato, ¶ 0238 and Fig. 21, Elements 11 and 52:  teaches the support arm 13a rotates display element 11 about pivot point 52, which is attached to a motor; see also Kato, ¶ 0217 and Fig. 16, Elements 11 and 13a:  teaching the support arm 13a rotates display element 11; Kato, ¶ 0037:  teaches the display can be automated to move the display to a position outside the field of view of the user; Examiner finds, consistent with Kato, ¶ 0036, that the particular arrangements illustrated and described in Kato are non-limiting and that in view of Kato’s teachings regarding the rotatable pivot point actuated by a motor and the desirability to have an automated function to remove the display from the field of view of the user).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Kato, with those of Kamata, because both references are drawn to the same field of endeavor (HMDs) and because Kamata itself explains that microsurgery display systems can be implemented through HMDs.  Thus, Applicant’s combination is a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Kato and Kamata used in this Office Action unless otherwise noted.
Regarding claim 2, the combination of Kato and Kamata teaches or suggests visualization device (1) according to claim 1, characterized in that the at least one drive device (5) is movable by at least one control device (6) 
Regarding claim 3, the combination of Kato and Kamata teaches or suggests visualization device (1) according to claim 2, characterized in that the at least one control device (6) comprises at least one actuating device (7) which can be activated by the user for adjusting the drive device (5) (Examiner interprets the actuation device can be a button or joystick or similar on a keypad or control pad for inputting a command for the motor to move the display out of the way; Kato, ¶ 0037: teaches an input device for a user to control the driving motor of the rotating motor that moves the display out of a field a view of the user).
Regarding claim 4, the combination of Kato and Kamata teaches or suggests visualization device (1) according to claim 3, characterized in that the at least one actuating device (7) is separated or spaced apart from the at least one drive device (5) (see treatment of claim 1 regarding the input from a user to move the display out of the way; Examiner finds whether or not a keypad is physically integrated into the HMD or a separate device is obvious in view of the level of skill in the art; KSR – combining things combinable or separating things separable is not inventive).
Regarding claim 5, the combination of Kato and Kamata teaches or suggests visualization device (1) according to claim 3, characterized in that the at least one control device (6) is characterized through a mechanical connection, an electric connection, a hydraulic connection or a pneumatic connection between the at least one actuating device (7) and the at least one drive device (5) 
Regarding claim 6, the combination of Kato and Kamata teaches or suggests visualization device (1) according to claim 1, characterized in that the at least one drive device (5) comprises a mechanic, electric, hydraulic or pneumatic drive (Kato, ¶ 398:  teaches the motor is an electric motor).
Regarding claim 7, the combination of Kato and Kamata teaches or suggests visualization device (1) according to claim 2, characterized in that the at least one drive device (5) is part of at least one control device (6) (Examiner finds whether or not a keypad is physically integrated into the HMD or a separate device is obvious in view of the level of skill in the art; KSR – combining things combinable or separating things separable is not inventive).
Regarding claim 8, the combination of Kato and Kamata teaches or suggests visualization device (1) according to claim 1, characterized in that the at least one drive device (5) is formed by an actuator, a linear motor, a servo motor or an electric excitable magnet (Kato, ¶ 0307: teaches the driving device is a motor; Examiner finds the skilled artisan would not find the type of motor relevant so long as it does not job).
Regarding claim 9, the combination of Kato and Kamata teaches or suggests visualization device (1) according to claim 3, characterized in that the at least one actuating device (7) is activatable through a touch of the user, preferable through a switch, a push-button or lever (Kato, ¶ 0006:  evidences buttons were known at the time of the invention).
Regarding claim 10, the combination of Kato and Kamata teaches or suggests visualization device (1) according to claim 3, characterized in that the at least one actuating device (7) is activatable in a contact-free manner through the user (Kato, ¶ 0053:  teaches a sensor for contactless actuation; see also treatment of claim 12).
Regarding claim 11, the combination of Kato and Kamata teaches or suggests visualization device (1) according to claim 3, characterized in that the at least one actuating device (7) comprises at least one sensor (8) or at least one sensor (8) coupled such that the actuating device (7) is activatable in a contact-free manner through gestures or acoustic commands from the user (Kato, ¶ 0053:  teaches a sensor for contactless actuation; see also treatment of claim 12).
Regarding claim 12, the combination of Kato and Kamata teaches or suggests visualization device (1) according to claim 3, characterized in that the at least one actuating device (7) comprises at least one transmission device (25) and the at least one drive device (5) or the at least one control device (6) comprising a receiver device (10), such that a signal transmission between the at least one actuating device (7) and the at least one drive device (5) can be established (Kato, ¶ 0477:  teaches various sensors generating signals transmitted to a state detection device which can contactlessly drive the control arm).
Regarding claim 13, the combination of Kato and Kamata teaches or suggests visualization device (1) according to claim 12, characterized in that the signal transmission is wireless (Kamata, ¶ 0072:  evidences that wireless methods were known prior to the invention filing date; Examiner finds making connections wirelessly is obvious to one skilled in the art).
Regarding claim 14, the combination of Kato and Kamata teaches or suggests visualization device (1) according to claim 1, characterized in that the at least one display device (4) is slewable mounted at the at least one mounting device (3) (Examiner finds the following dictionary definition of slew instructive: to turn on an axis; rotate; Examiner notes it can also mean slide; see treatment of claim 1 regarding rotation; Kato, ¶ 0208:  teaches a guide part for guiding the mounting part through a slide motion).
Regarding claim 15, the combination of Kato and Kamata teaches or suggests visualization device (1) according to claim 1, characterized in that the at least one display device (4) is movable along guide device (30), mounted at the at least one mounting device (3) (Kato, ¶ 0208:  teaches a guide part for guiding the mounting part through a slide motion).
Regarding claim 16, the combination of Kato and Kamata teaches or suggests visualization device (1) according to claim 1, characterized in that the at least one mounting device (3) is formed by the at least one drive device (5) (Kato, Fig. 21:  illustrates the mounting arm connects through motors 52 and 53).
Regarding claim 19, the combination of Kato and Kamata teaches or suggests microscopy device (100) with at least one visualization device (1) according to claim 1 (see treatment of claim 1 regarding Kamata’s teachings of microsurgery using HMDs).
Regarding claim 20, the combination of Kato and Kamata teaches or suggests use of the visualization device (1) according to claim 1 with a microscopy device (100) according to claim 19 for medical interventions, surgeries and/or medical examinations 
Regarding claim 21, the combination of Kato and Kamata teaches or suggests visualization device (1) according to claim 1, wherein the visualization device is a virtual reality (VR) headset or a head mounted display (HMD) (see treatment of claim 1 regarding Kamata’s teachings of microsurgery using HMDs).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kato, Kamata, and Van ‘T Hooft (US 2018/0261146 A1).
Regarding claim 17, the combination of Kato, Kamata, and Van ‘T Hooft teaches or suggests visualization device (1) according to claim 1, characterized in that the at least one display device (4) is formed by a curved OLED display (31) (Van ‘T Hooft, ¶ 0071:  evidences that HMDs utilizing curved OLEDs was known prior to Applicant’s filing).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Kato and Kamata, with those of Van ‘T Hooft, because all three references are drawn to the same field of endeavor (HMDs) and because Van ‘T Hooft evidences that utilizing curved OLED displays on HMDs was obvious to the skilled artisan prior to Applicant’s filing date.  Thus, Applicant’s combination is a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Kato, Kamata, and Van ‘T Hooft used in this Office Action unless otherwise noted.
Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Kato, Kamata, and Stroetmann (US 2018/0261146 A1).
Regarding claim 18, the combination of Kato, Kamata, and Stroetmann teaches or suggests visualization device (1) according to claim 1, characterized in that the at least one air-conditioning device (28), preferable formed by a ventilator, is arranged at the visualization device (1) (Stroetmann, ¶¶ 0005–0007:  teaches a ventilation system for a HMD).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Kato and Kamata, with those of Stroetmann, because all three references are drawn to the same field of endeavor (HMDs) and because Stroetmann evidences that utilizing air conditioning to regulate the environment around the user of an HMD was known to the skilled artisan prior to Applicant’s filing.  Thus, Applicant’s combination is a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Kato, Kamata, and Stroetmann used in this Office Action unless otherwise noted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aghara (US 2017/0344107 A1) teaches HMD displays for microscopy (e.g. ¶ 0013), a motor for actuating displays (e.g. ¶ 0021), the benefit of VR HMDs (e.g. ¶ 0025), and OLED as a display technology for such displays (e.g. ¶ 0062).
Schneider (US 2015/0173846 A1) teaches microsurgery using HMDs.
Osterhout (US 10,860,100 B2) teaches microscopy and gesture control combined with HMD technology.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.

/MICHAEL J HESS/Primary Examiner, Art Unit 2481